Opinion by
Ekwall, J.
It was agreed that of the 11 cases covered by the entry involved, 8 cases remained in bonded warehouse and were withdrawn, duty being paid thereon subsequent to June 3, 1935. The collector in his letter of transmittal states that as to those 8 cases the claim that they are properly dutiable at $2.50 per proof gallon is well founded. In accordance with the agreement of counsel it was held that the 8 cases withdrawn subsequent to June 3, 1935 are properly dutiable as claimed. The protest was sustained to this extent.